department of the treasury internal_revenue_service washington d c date number release date cc tege eb ec frev-103194-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel north central district from acting assistant chief_counsel employee_benefits subject earned_income_credit and social_security numbers this chief_counsel_advice responds to your memorandum dated date requesting advice on the availability of the earned_income_credit eic for a taxable_year in cases where the taxpayer does not receive a social_security_number ssn until after the close of the taxable_year chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue may a taxpayer who is an eligible_individual as defined in sec_32 of the internal_revenue_code for a taxable_year and who otherwise meets the requirements of sec_32 of the code but who does not have an ssn that meets the requirements of sec_32 during the taxable_year claim the eic for the taxable_year if the taxpayer is issued an ssn that meets the requirements of sec_32 after the close of the taxable_year conclusion a taxpayer who is an eligible_individual for a taxable_year and who meets the other requirements of sec_32 except that the taxpayer does not have an ssn that meets the requirements of sec_32 may claim the eic for the taxable_year if the taxpayer is issued an ssn that meets the requirements of sec_32 after the close of the year the taxpayer may claim the eic for the taxable_year at any time within the statute_of_limitations on claims for credit or refund of an overpayment under sec_6511 the same result occurs if it is the taxpayer’s spouse or qualifying_child who is issued an ssn that meets the requirements of sec_32 after the close of the taxable_year facts frev-103194-00 situation x is a single nonresident_alien during year x is not authorized to work in the united_states does not have an ssn that meets the requirements of sec_32 and works illegally x met all the requirements for the eic for year when he filed his return for year except that he did not have an ssn that met the requirements of sec_32 in year x becomes a united_states citizen and receives an ssn that meets the requirements of sec_32 situation x and y a married couple have a child who is a qualifying_child under sec_32 at the end of year they do not apply for or receive an ssn for their child until the middle of year x and y met all the requirements for the eic for year when they filed their return for year except that their qualifying_child did not have an ssn law and analysis sec_32 of the code allows the eic in the case of an eligible_individual an eligible_individual is defined in sec_32 under sec_32 an eligible_individual means any individual who has a qualifying_child for the taxable_year sec_32 of the code sets forth the requirements of a qualifying_child under sec_32 an eligible_individual need not have a qualifying_child if the individual meets other requirements sec_32 provides that no credit shall be allowed under sec_32 to an eligible_individual who does not include on his or her income_tax return for the taxable_year the individual’s taxpayer_identification_number tin and if the individual is married within the meaning of sec_7703 the spouse’s tin sec_32 provides in pertinent part that a qualifying_child is not taken into account unless the taxpayer includes the name age and tin of the qualifying_child on the taxpayer’s return for the taxable_year sec_32 provides that solely for purposes of sec_32 and sec_32 a tin means a social_security_number issued to an individual by the social_security administration other than a social_security_number issued pursuant to clause ii or that portion of clause of iii that relates to clause ii of section c b i of the social_security act section c concerns wage and self-employment records section c b i applies to the assigning of ssns clause i pertains to aliens lawfully frev-103194-00 the internal_revenue_service restructuring and reform act of p l amended sec_32 and sec_32 to clarify that the identification requirement is a requirement for claiming the eic rather than an element of the definition of eligible_individual or qualifying_child see s rep no 105th cong 2nd sess thus a taxpayer can be an eligible_individual without having been issued an ssn that meets the requirements of sec_32 the plain language of sec_32 and sec_32 requires only that the ssn as defined in sec_32 of the taxpayer taxpayer’s spouse and qualifying_child be on the return there is no requirement that the taxpayer taxpayer’s spouse or qualifying_child have an ssn as defined in sec_32 before the close of the taxable_year there is also no requirement that the return on which the ssn is reported and the eic is claimed be an original timely filed return however a return claiming the eic is subject_to the statute_of_limitations on claims for credit or refund of an overpayment under sec_6511 situation in year x worked even though he did not have an ssn that permitted him to work when x filed his year tax_return x was unable to claim the eic since he did not have an ssn that met the requirements of sec_32 once x receives an ssn that meets the requirements of sec_32 x may claim the eic for any taxable_year for which x met the requirements of sec_32 other than having an ssn that meets the requirements of sec_32 provided that the statute_of_limitations has not expired situation when x and y filed their year tax_return by the due_date of the return their qualifying_child did not have an ssn that met the requirements of sec_32 therefore they were unable to claim the eic on the basis of that child when the child receives an ssn that meets the requirements of sec_32 x and y can file an amended_return for year and claim the eic on the basis of that child alternatively x and y could have requested an extension of time to file their year admitted to the united_states and entitled to engage in employment in the united_states clause ii pertains to individuals who apply for or receive benefits fully or partially funded with federal funds including children on whose behalf benefits are claimed by another person clause iii pertains to individuals when it appears that the individual could have been but was not assigned a number under clause i or ii frev-103194-00 tax_return if they believed they would receive the ssn by the extended due_date of the return if you have any further questions please call mary oppenheimer acting assistant chief_counsel employee_benefits by mark schwimmer senior technician reviewer cc tege eb
